DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed February 16, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reagent loader” in claim 9.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Appropriate correction is required.
Note: due to the outstanding amendment to the claims, filed February 16, 2021 the previously recited “aligning mechanism” and “unit for transferring” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the corresponding claim limitations recite sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 remains directed to an automatic analyzer that dispenses a sample and a reagent into each of multiple reaction containers to initiate a reaction and then measures a reacted liquid.  This does not included any means in which to perform analysis (such as the light source and spectrometer discussed in the specification, see para [0039] et seq.) The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device (i.e., at least capable of performing the recited purpose).  It is not clear how a reagent disk and reagent-bottle lid opener are capable of measuring a reacted liquid.  The examiner recommends applicant include in the body of the claims the light source and spectrometer as recited in the specification or change the preamble to a “reagent bottle lid opening mechanism for use in an automatic analyzer”. 
Claim 1 now recites the alignment assembly is disposed at an end of the needle assembly opposite the needle body.  However, the needle assembly as defined in the claim is merely a needle body to pierce a lid of the reagent bottle. Thus, it is unclear how the alignment assembly is disposed at an end of the needle assembly (which merely comprises a needle body) opposite the needle body 80.  How is there alignment assembly disposed at the end of a needle body? The claim does not clearly establish any ends of the needle body.  This is confusing and indefinite. 
Claim 1 recites “the piercer”.  This lacks antecedent basis.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3 and 8, as best understood, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennatto (US 5,171,530).
As to claim 1, Pennatto teaches an automatic analyzer (an analytical instrument) that dispenses a sample and a reagent into each of multiple reaction containers to initiate a reaction and then measures a reacted liquid, comprising: 
a disk 12 to hold bottles 14 containing a liquid; and 
a bottle lid opener comprising:
a needle assembly comprising a needle body 84 to pierce a lid 32 of the bottle which has been entered into the automatic analyzer and is to be delivered to the disk,
an aligning mechanism 44 to adjust a position of the needle body with respect to the lid such that the needle body aligns with a center of the lid during piercing of the lid (see col. 3, line 10 et seq.), wherein
the alignment assembly is disposed at an end of the needle assembly opposite the needle body 80 (as discussed above it is not clear what applicant is trying to claim here, however, Pennatto teaches the alignment assembly is disposed at an end opposite the piercing end of the needle body), 
the alignment assembly comprising: 
a piercer stopper 70 with a larger diameter than the needle body 84, and 
a piercer supporter 40 supporting the piercer (the examiner assumes applicant intends piercer stopper 70) such that the piercer stopper is movable in a perpendicular direction to and in a parallel direction to a central axis of the needle assembly.  
Note the recitation that the piercer stopper is supported on the piercer supporter such that the piercer stopper is movable in a perpendicular direction to and in a parallel direction to a central axis of the needle is considered functional/process language.  The functional/process language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitations of the claim. Regardless, Pennatto teaches the piercer supporter 40 moves into position over the carousel 12 (i.e., moved in a perpendicular direction to the central axis of the needle) and when the cone 70 strikes the rigid cap 32 it is raised up (i.e., moved parallel direction to a central axis of the needle), see col. 3, line 63 et seq.
Note that the recited “reagent”, is not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As to claim 3, Pennatto teaches the aligning mechanism has the piercer stopper 70 formed in a tapered shape (see, col. 4, line 1 et seq. and Fig. 5).
Claim 8 is directed to a functional/process limitation, which has not received patentable weight.  Nevertheless, Pennatto teaches the needle assembly travels from an original position (outside of the alignment assembly) to a piercing position during the piercing of the lid and the automatically moves back to its “original position” after piercing the lid, see col. 4, line 18 et seq.
Claims 9, 12 and 13, as best understood, remain rejected under 35 U.S.C. 103 as being unpatentable over Pennatto in view of Sugano et al., (JP 2008-20361; hereinafter “Sugano”, see attached machine-generated English translation).
Pennatto teaches the invention substantially as claimed except for explicitly reciting the reagent load unit and the reagent transfer unit as recited in claim 9.
In the related art of automatic analyzers, Sugano teaches an automatic analyzer 1 comprising: a reagent disk 12 is configured to store a reagent bottle containing the reagent; a reagent loader 42 to receive the reagent bottles at the automatic analyzer and to place the received reagent bottles; and 
a reagent transfer transferor to transfer the reagent bottle placed in the reagent loader into the reagent disk 12, the reagent transferor comprising a gripper 20 to grip the reagent bottle (see Figs. 2 and 8). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have included in the analyzer system of Pennatto, the automated loading system of Sugano for the expected benefit of automating steps typically performed by a person thereby reducing the burden of the operator.
As to claim 12, Sugano teaches the reagent loading unit includes one or more reagent slots for installing a reagent bottle 42a, see Fig. 2.  As discussed above, the rest of claim 12 and all of claim 13 are directed to functional/process limitations which have not received patentable weight for the reasons delineated above.
Allowable Subject Matter
Claims 4-7, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. In response to the previous rejection of claims 1-3 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Pennatto, applicant argues that the Pennatto clearly shows the alignment assembly (40,70) disposed at the “same end” of what applicant defines as the needle assembly (80,82,84).  
The examiner respectfully disagrees.  As pointed out above, the “needle assembly” comprises merely a “needle body to pierce a lid of the reagent bottle”. It is unclear how the alignment assembly is disposed “at an end of the needle assembly” (which merely comprises a needle body) opposite the needle body 80. The claim does not clearly establish any “ends” of the needle body.  Thus, the claims remain rejected for the reasons delineated above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798